In a negligence action to recover damages for personal injury, plaintiff appeals: (1) from a judgment of the Supreme Court, Westchester County, entered May 22, 1963, in his favor for $2,721, based upon a jury’s verdict of $2,580; and (2) from an order of said court which denied his motion to set aside the verdict on the ground that the amount thereof was inadequate. Judgment reversed on the law and the facts, with costs to plaintiff, and new trial granted, unless, within 30 days after entry of the order hereon, defendant shall serve and file a written stipulation consenting to increase the verdict from $2,580 to $3,750 and to a modification of the judgment accordingly. In the event such stipulation be served and filed, then the judgment as thus increased and modified is affirmed, without costs. In our opinion, under all the circumstances, the amount of the jury’s verdict was inadequate at least to the extent indicated. *814Appeal from order dismissed as academic. Moreover, no such order has been included in the record before us. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.